            Case 1:20-cv-10693-IT Document 32 Filed 06/04/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


BAY EQUITY LLC,

                     Plaintiff,

                v.
                                                   Civil Action No.: 1:20-cv-10693-IT
TOTAL MORTGAGE SERVICES,
LLC, STEVEN SIRMAIAN, and
DENISE PEACH,

                     Defendants.


                        PLAINTIFF’S MOTION FOR LEAVE
                 TO FILE REPLY IN SUPPORT OF ITS MOTION FOR
              LEAVE TO TAKE LIMITED JURISDICTIONAL DISCOVERY

       Pursuant to L.R. 7.1(b)(3), Plaintiff Bay Equity LLC (“Bay Equity”) respectfully requests

leave to file a short reply brief (the “Reply”) in further support of its Motion for Leave to Take

Limited Jurisdictional Discovery (the “Motion,” Dkt. No. 29).

       Good cause exists for the filing of a short reply brief because the Reply would provide

further support for Bay Equity’s Motion, rebut certain factual and legal assertions set forth in

Defendants’ Opposition to the Motion (Dkt. No. 31) (the “Opposition”), and generally assist the

Court in making a determination on the Motion. See, e.g., United States v. Swiss Am. Bank, Ltd.,

191 F.3d 30, 45 (1st Cir. 1999) (“A timely and properly supported request for jurisdictional

discovery merits solicitous attention.”).

       In particular:

       1.      The Reply will address Defendants’ contentions that, inter alia, the Motion is

untimely (Opposition, pp. 1-3) by providing analysis and case law showing what actually

constitutes an untimely request for jurisdictional discovery in this context.
            Case 1:20-cv-10693-IT Document 32 Filed 06/04/20 Page 2 of 3



       2.      The Reply will address Defendants’ effort to disingenuously minimize the import

of two affidavits filed in support of the Motion (Opposition, pp. 3-5).

       3.      Bay Equity expects that a Reply would be helpful to this Court by providing

analysis of the applicable case law in light of Defendants’ misplaced efforts to distinguish the

authorities cited in support of the Motion (including, e.g., Defendants’ arguments concerning the

case law based on their repeated, incorrect assertions that Bay Equity has not provided any

evidence in support of its claims against Ms. Peach) (Opposition, pp. 2-4).

       4.      In response to Defendant’s claim that the requested discovery would be onerous

(Opposition, p. 5), the Reply would explain Bay Equity’s efforts to work with Defendants to

fashion a reasonable plan for conducting limited jurisdictional discovery in advance of filing its

Motion, and offer alternatives to the timing and scope of the requested discovery to ensure that

there is no prejudice whatsoever to any party in conducting such limited discovery.

       5.      Defendants will not be prejudiced by an order granting Plaintiff leave to file a

reply in further support of its Motion, and the interests of justice will be served by giving Bay

Equity an opportunity to respond to Defendants’ arguments raised in their Opposition.

       6.      Plaintiff’s Motion for Leave to File Reply in Support of its Motion for Leave to

Take Limited Jurisdictional Discovery has not been filed to cause delay or for an improper

purpose. In this regard, a hearing on the Motion has not yet been scheduled.

       WHEREFORE, for the foregoing reasons, and for good cause shown, Plaintiff Bay

Equity LLC respectfully requests that it be granted leave to file a reply, not to exceed five pages,

within four business days after the Court rules on this Motion.




                                                 2
           Case 1:20-cv-10693-IT Document 32 Filed 06/04/20 Page 3 of 3




                                                  Respectfully submitted,

                                                  BAY EQUITY LLC,

                                                  By its attorneys,

                                                  /s/ Stephen D. Riden
                                                  Russell Beck, BBO No. 561031
                                                  Stephen D. Riden, BBO No. 644451
                                                  Hannah T. Joseph, BBO No. 688132
                                                  Beck Reed Riden LLP
                                                  155 Federal Street, Suite 1302
                                                  Boston, Massachusetts 02110
                                                  (617) 500-8660 Telephone
                                                  (617) 500-8665 Facsimile
                                                  rbeck@beckreed.com
                                                  sriden@beckreed.com
                                                  hjoseph@beckreed.com
 Dated: June 4, 2020

                                 CERTIFICATE OF SERVICE

       I hereby certify that this document has been filed through the CM/ECF system on June 4,
2020, and will be served electronically to the registered participants as identified on the Notice of
Electronic Filing through the Court’s transmission facilities, and that non-registered participants
have been served this day by mail.
                                                  /s/ Stephen D. Riden



                                 L.R. 7.1(a)(2) CERTIFICATE

        I certify pursuant to L.R. 7.1(a)(2) that on June 4, 2020, at 10 a.m. ET, counsel for the
parties conferred during a telephone conference and attempted in good faith to resolve or narrow
the issues presented by this Motion. Defendants’ counsel has indicated that Defendants oppose
this Motion.

                                                  /s/ Stephen D. Riden
                                                  Stephen D. Riden




                                                 3
